Title: From George Washington to David Stuart, 18 January 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Jan: 18th 1788

As the enclosed will be transmitted to Mr Custis, I will blend nothing else ⟨w⟩ith it; but beg, for the reason therein as⟨si⟩gned that you would contrive it by the first ⟨sa⟩fe conveyance.
The Certificates which I thought had ⟨b⟩een sent to you, are found—I suppose, after ⟨th⟩e list was taken, it was found unnecessa⟨ry to⟩ send them, & they were, consequently, with⟨h⟩eld.
When Mrs Stuart was here, I inform⟨e⟩d her that Peters year, according to his own ⟨a⟩cct, which is all the acct I have; was up at ⟨C⟩hristmas, and she would direct what ⟨w⟩as to be done with him—She answered, he ⟨m⟩ight stay here till you returned—when th⟨is hap⟩pened, the hurry we were both in occasi⟨one⟩d my forgetting to mention it to you—he ⟨n⟩ow waits your orders.
Patcy has been a little unwell bu⟨t mutilated⟩ better, all join in love & best wishes ⟨to⟩ Mrs Stuart & the family with Dear Sir Yr affecte Hble Servt

Go: Washington

